Case 1:20-mc-00212-AJN Document 39-14 Filed 06/26/20 Page 1 of 11




                      EXHIBIT 14
       Case 1:20-mc-00212-AJN Document 39-14 Filed 06/26/20 Page 2 of 11



UNITED STATES DISTRICT COURT                                   ’~ DOC #: ¯                            $$
SOUTHERN DISTRICT OF NEW YORK                                   ]] DATE FILED                         ill

UNITED STATES OF AMERICA

                                                               i3 Cr. 3i5 (WHP)
                -against-
                                                               MEMORANDUM & ORDER
FREDERIC CILINS,
                       Defendant.                      :



WILLIAM H. PAULEY III, United States District Judge:

                On April 25, 2013, a grand jury indicted Frederic Cilins for witness tampering,

obstructing a criminal investigation, and destroying, altering, and falsifying records in a federal

investigation. (Indictment dated Apr. 25, 2013, ECF No. 3 ("Indictment") at }[ l-5.) These

charges arise out of an investigation into a scheme to bribe governmem officials of the Repubiic

of Guinea i~3 return fbr valuable mining concessions in Guinea’s Simandou region.

               As part of that investigation, the grand jury sought production of documer~ts from

Mamadie Toure, a former wife of Lansana Contd, deceased President of Guinea. Specifically,

the grand jury subpoena directed Toure to produce "[a]ny and all documents - including but not

limited to contracts, bank or other financial records, records of cash payments or git~ts,

transaction records,.., and any other records ~ reflecting or otherwise concerning: the

Simandou concession .... " (Compl. ~,I 10.) According to the Govermnent, after the grand jury

issued that subpoena, Cilins attempted to bribe Toure to destroy docurnents p~xrportedly gray,ring

Simandou mining concessions to Beny Steinmetz Group Resources

               Cilins moves to compel production of the original BSGR contracts for inspection

arid forensic testing. The Government moves to prevent Cilins from testing the original contracts
  CaseCase
       1:13-cr-00315-WHP  Doc Document
           1:20-mc-00212-AJN  #: 50 Filed39-14
                                          01/15/14
                                               FiledPage 2 of 10
                                                    06/26/20     Page
                                                               Page   ID 11
                                                                    3 of #: 684



and to preclude Cilins t~:om offering evidence as to the authenticity of those contracts. For tlie

~i)llowing reasons, the motions are granted in part and denied in pm~t.

                                          BACKGROUND

                During the course of the grand jury investigation, Toure became a cooperating

witness. She described several contracts she signed with BSGR that offered her money, in

exchange for help in securing Simandou mining concessions. (Compl. ~] 12.) At that tim.e, the

Go-vemment obta:ined copies of those contrac}s. (Compl. ~[ 13.)

                ’l’hereafter, Cilins contacted Toure and attempted to pro’chase the original

contracts from her. (Comp!. { I5.) In March 2013, the Government recorded multiple phone

calls betwe4n’Cilins and Toure in which Cili~as offered to buy documents relati~~g to Toure’s role

in obtaining rni~ing concessions t’or BSGR. (Comp!. {I 16.) The Government also recorded an

in-person meeting be~.ween Cilins and Toure in which Cilins explained his offer of payment in

exchange for desti’~ic~:ion of certain documen!s. (Comp!. ~[ ! 8.)

                O~ April 11,2013, Cilins met Toure at the Jacksonville, Flori)da. airport.

{i i 9:) As instruc{ed by the Government, Toure informed Cilins that FBI specia! agents had told

her there was a grand jury investigation of bribery in Guinea and that the [:BI had asked for the

docnment!S she possessed and had warned her that if she did not turn them over, a grand jury

woald Compel her to do so. (Compt: {[ 201) Anticipating one of Cilins’s possible defenses,

agems gave Toure. adocum¢nt explaining, in French, the nature and functions of a grand jury.

(Compl. ~,[ 20:) FBI agents observed Cilins reading that documem. (Compl. {I 20.) During this

airport rendezvous, Cilinsinsisted repeatedly that the documents Toure possessed, including the

original contracts and: all copies,hadto be destroyed and that it was critical t;hat he witness their

destruction. (C0mpl. {i 270.): Cilins also asked Toure to execute an affidavit ("the Attestation")
  CaseCase
       1:13-cr-00315-WHP  Doc Document
           1:20-mc-00212-AJN  #: 50 Filed39-14
                                          01/15/14
                                               FiledPage 3 of 10
                                                    06/26/20     Page
                                                               Page   ID 11
                                                                    4 of #: 685




averring, inter alia, that she never signed a contract with BSGR, never intervened with Guinean

oNcials in favor of BSGR, and never received any money from BSGR~ (Compl. ~120.) Cilins

promised Toure $1 million for her cooperation and an additional $5 miiiion if BSGR retained its

interests in Guinea. (Com.pl. ~] 20.) Three days later, the FBI arrested Cilins~ (Compl ~ 23.)

            ’   Following his indictment, Cilins moved to compel the Govemment to produce the

original contracts--the ones that the Government alleges Cilins bribed Toure to destmy--~[c r

ins~pection and forensic testing.! Cilins claims they are tbrgeries. Initially, the Government

opposed Cilins’s application on the ground that it did not possess the original contracts.~ But

aP~er ~he Government obtained the original Co~tracts, it moved to preclude any evidence abcmt

their authenticity-or, in the alternative, to limit such evidence to Cilins’s mental state at the

time of the charged conduct.;

                                           DISCUSSION

                "Evidence should be excluded on a motion in limine only when the evidence is

clearly inadmissible on all potentia! grounds." United States v. Paredes, 176 F. Supp. 2d !79,

181 (S.D.N.Y, 2001). The bar for admissibility is not a high one. "Unless an exception @plies,

all relevant evidence is adlnissible[,]" and "evidence is relevant when it has any’ tendency to

  ~ ~ a [material] thct more or less probable than it would be without the evidence . ": United
~naive

States v. White, 692 F.3d, 235,246 (quoting Fed R Evid. 401,402). Therefore~ if the

authenticity of the original contracts has any tendency to make a material fact rnore or less

~ (Mot. Compel Production Original Documents and Mot. Inspect, Examine, and Test Physical
Evid. dated June 28, 2013, ECF No. 20 ("Mot. to Compel") at 1-2.)
2 (Government;s Mem. Opp’n Defendant’s Mot. Compel. Production Original Docuinents and
Mot. Inspect, Examine, and Test Physical Evid. dated June 30, 2013, ECF No. 21 ("June 30
Opp’n") at 1.)
~ (Government’s Mot. Preclude dated July 24, 2013, ECF No. 28 ~"Mot. to Preclude") at 3.)
     CaseCase
          1:13-cr-00315-WHP  Doc Document
              1:20-mc-00212-AJN  #: 50 Filed 01/15/14
                                           39-14  FiledPage 4 of 10
                                                       06/26/20     Page
                                                                  Page   ID 11
                                                                       5 of #: 686




probable, then Cilins should be allowed to test them, and the Govermnent’s ~_n___lj~))jn~ motion

should be denie&

i,       The Government’s Motion In Limine

                The G0ver~aent contends that evidence relating to the authenticity of the original

contracts is inadmissible because it is irrelevant to the obstruction.charges: it is a crime to

corruptly attempt to destroy documents sought by a grand jury even if the documents are :~lse.

(See Mot. to Preclude at 2-3.) Cilins offers several theories as to why the authe~:~ticity of the

original contracts is relevant.

         A.     Direc~ Ev’idenee


                1. Dei~cts in the Subpoena

                If t~ie original con.tracts were :[kirgeries, and the grand jury knew they were

fi~rgeri¢s then (;~lh:~ argoes he may advance tw{~ defense~.’-s based on detects in the subpoena. ’

(Mot. in ()pp’n at 11:~7~.2.) First, he argues that he cannot be prosecuted for subverting a

Si~,bpoena:reqnesting Original contrac{s when To,re only possessed forgeries. This argument

assumes that if the original c0ntra’cts between B S GR and Toure never existed except as forgeries,

then I’oure could not comply with the st~bpoena. However, as a factual matter, the subpoena did

,aot request only Original or valid contracts but "[a]ny and all documents - including but not

limited to contracts !   re-flecting or’otEerwise concerning the Simando~ concession,.,. [BSGR]

a~d related entitieg" (C~;mpl {[ 1%): Thus, i~ was possib!e--indeed obligatory---fbr T0ure to

comply with the Subpoena by pr6viding to the grand jury the contracts in her possession, w[~ether

authentic 0r nc& Therefore, authenticity is irrelevant to this argument.

                Next, Cilins argues that the subpoena was a strategic ploy by the Government to

mannIgcture ob’struction charges. (Mot. in Opp’n at 12.) This argument relies on a Second

                                                  4
   CaseCase
        1:13-cr-00315-WHP  Dec Document
            1:20-mc-00212-AJN  #: 50 Filed 01/15/14
                                         39-14  FiledPage 5 of 10
                                                     06/26/20     Page
                                                                Page   ID 11
                                                                     6 of #: 687




 Circuit decision criticizing the use of a grand jury investigation to obtain a "luxury" perjury

 charge. United States v. Jacobs, 547 F.2d 772, 775 (2d Cir. 1976) (affirming pretrial dismissal of

 perjury count where it appeared to be a superfluous count obtained through improper means).

 But Jacobs involved tlhe Government’s failure to advise a witness summoned before a grand jury

 that she was tJ~e target of a criminal investigatior~ See United States v. Jacobs~ 531 F.2d 87, 89

(2d Cir. 1976), j~gmetxt vacated, Jacobs, 547 F.2d 7’72 (2d Cir. 1976); c_t2 United States v. Del

Torq, 513 F.2d 656 (1975) ("There is no duty o~ the prosecution to tell a Grand Jury witness

what evidence it has against him or to give him repetitive warnings that it is his du,ty to tell the

truth when he has sworn ~pon his oath to tell the truth."). Here, by contrast, ~h_e s~bpoerms were

directed at Toure witb the intent ’"to discover and procure evidence," Okla. Press Pub. Co. v.

Wal]i[~g, .~,7 U.S. 186. 201’ (1946), not to pressure a target to commit pctj ary or admit his crime.

                        ~dms s Mens Rea

                Cilin~ ~rgues that evidence the original contracts were fbrged would be relevant to

his defense that he lacked the requisite mens rea. (~h.arge~
                                                    -’     S relating to the destruction of


documents require the ,aovernmer~t to prove that Cilins acted ’~cmruptly.’: See 18 (..S.C. §§

15 t 2(b)(2)(B), l 5 ! 2(b)(3), 1512(c)(2). "Corrapt" under the statu~e mean.s "’wrongfal, immoral,

depraved~ or (~vd.   Arthur Andersen LLP ’v. United States, 544 U.S. 696° 705 (200.5). According

to Cilins. "~’[i]f the j ury determine[c!] his inteni was to prevent extortion.., razher than to thwart

j e~stice - .o then it might conclude ~hat his actions were not "wrong [hi, tram.oral, depraved, or

evil, ~,,4




4 (Resp. to Government’s Mot:’Preclude and Mr. Cilins’ Mere. Further Supp. Product. "Original"
Contract~. dated Aug. 7, 20~3, ECF No. 32 ("Mot. in Opp’n") at 15.)
                                              5
  CaseCase
       1:13-cr-00315-WHP  Doc Document
           1:20-mc-00212-AJN  #: 50 Filed 01/15/14
                                        39-14  FiledPage 6 of 10
                                                    06/26/20     Page
                                                               Page   ID 11
                                                                    7 of #: 688




                 The GoVernment counters that a subjective belief that documents were fraudulent

is not a defense to the document destruction charges--allowing defendants to substitute their

judgment as to authenticity for the grand jury’s .would "nullify much of the obstruction sta re.

(~ Mot. to Preclude 1.6-19). This Court need.n0t decide the issue, however, because even if a

defendant’s subj ective belief provided a defense, there is a logical disconnect between Cilins’s

Subjective belief in April and forensic test results today. Assuming the original contracts were

revealed as forgeries, that fact would not make it any more or less likely that Cilins subjectively

believed they were forgeries when he attempted to pay for their destruction. Thus, the

mrth~ntioit~,~ mc th~ ~r~innl onntrnot~ i~ irrel~nnf tc~ C’il in~’ ~ mort ~ rea   under this theory.

                 3.      False Attestation

                 Cilins also argues that evidence the original contracts were forged would be

relevant to the false attestation charges against him. Count Five alleges that ’~Cilins provided to

an individual, for that individual’s signature, a document containing l.alse statement~,, knowing

that those false statements related to a criminal investigation .... " (Indictment at ~[ 5.) Oi:le

statement the Government identified, as false is that "[Toure] never signed a single contract with

[ SGR], neither directly In]or indirectly thro~agh anyone else." (Compl. at ~121 .) If forensic

testing revealed that the original contracts were forgeries, then such results would make it

somewhat more likely that the statement in the Attestation that Toure never signed a contract

with BSGR was actually true. 5

                In response to Cilins’s argument, the Government agrees not "to make any issue

of the contracts whatsoever" as part of the false attestation charges and "will not proceed" on the


s Cilins further contends that he could escape liability by proving that he believed the statements
to be true, (Mot. in Opp’n at 7-8,) but as with the document destruction charges, the authenticity
of the original contracts is not probative of Cilins’s subj ective beliefs about the documents.
                                                   6
   CaseCase
        1:13-cr-00315-WHP  Doc Document
            1:20-mc-00212-AJN  #: 50 Filed 01/15/14
                                         39-14  FiledPage 7 of 10
                                                     06/26/20     Page
                                                                Page   ID 11
                                                                     8 of #: 689




 portion of the Attestation stating Toure had never signed a contract with B SGR.6 Because the

 Government is not proceeding on that portion of the Attestation, the authenticity of the original

 contracts is irrelevant.

         B.      hnpeachment Evidence

                 1.         Credibilit21

                 Cilins suggests he will use evidence the original contracts are tbrged to impeach

Toure at trial, specifically to undercut her averment that she signed the original contracts with

BSGR. (Compl. at { t2.) Cilins may cross-examine Toure on her statemems, but he is bound by

whatever answers she gives. Rule 608(b) prohibfi:s the introduction of extrinsic evidence, such

as forensic test results, to attack a witness’s character for truthfulness. Fed. R, Evid, 608(b).

     ’           2.         Other Grounds

                Notwithstanding Rule 608(b), extrinsic evidence is generally admissible to show

bias, interest, or capacity. See United States v. James, 609 F,2d 36, 46 (2d Cir. 1979) ("[B]ias of

a witness is not a collateral issue and extrinsic evidence is admissible to prove that a witness has

a motive to: testify falsely.") (internal quotation marks and citations omitted); Committee N{~tes

on Rules--.,=2003 Amendment (~"By limiting the application of the Rule to proof of a witness’

character for truthfulness, the amendment leaves the admissibility of extrinsic evidence offered

for other groands of impeachmerit,., to Rules 402 and 403."). Counsel I!or Cilins suggests that

the authenticity of the original comracts ma2 be relevant to establishing Toure’s bias. (.~._g__e Sept.

12 Tr. at 33.) A codperating witnesS’s dredibility is al~_chored in her agreement with the

Government, which requires her ~o testify truthIhlly or forfeit all the potemial benefits’ of the

cooperation agreement. If Toure testifies that she signed the original contracts with BSGR, and


e’ (~ee Tr. of Oral Arg. dated Sept. 12, 2013 ("Sept. 12 Tr.") at 5-6.)
                                                  7
      CaseCase
           1:13-cr-00315-WHP  Doc Document
               1:20-mc-00212-AJN  #: 50 Filed 01/15/14
                                            39-14  FiledPage 8 of 10
                                                        06/26/20     Page
                                                                   Page   ID 11
                                                                        9 of #: 690




 t!brensic testing reveals those cohtracts to be forgeries; that may tend to suggest Toure has some

 other, more powerful motive for testifying against Cilins. The authenticity of the Contracts is

therefore ipotentially relevant impeachmem evidence.

          C.    41)3 Balancing

                The Governmen~t arg,ue~s that evidence.of the original contracts’ authenticity has

little or no probative value and has great potential to confuse the issues, mislead the jury, or

cause undue delay. (See Mot. to Preclude at 21 .) But any balancing under Rule 403 must await

¯the results of forensic testing and is more appropriate at trial.

II.       Cilins’s Motion to Comoel

                Cilins moves under Rule 16 to compel the Governmem to produce the original

contracts for inspection and forensic testing. (Mot. to Compel 3.) The Government has

permitted Cilins to inspect the original contracts, but opposes forensic testing that would risk

damaging or destroying the documents, (Sept. 12 Tr. at 3~, 29.)

                Under Federal Rule of Criminal Procedure ! 6, a party is entitled to inspect a

document when "the item is material to preparing the defense." Fed. R. Crim. P. 16(a)(1)(E).

"Evidence is material as long as there is a strong indication that it will play a~ important role in

uncovering admissible evidence, aiding witness preparation, corroborating testimony, or

assisting impeachment or rebuttal." United States v. Stein, 488 F. Supp. 2d 350, 356-57

(S.D.N.Y. 2007)(quoting United StaIes v. Llo2Ld~, 992 F.2d 348, 351 (D.C, Cir. 1993) (internal

quotation marks omitted)).

                For the reasons set forth in this memorandum and order, the original contracts are

material to Cilins’s defense: To the extent Cilins can test the original contracts’ aUttienticity



                                                   8
  Case 1:13-cr-00315-WHP
     Case                 DocDocument
          1:20-mc-00212-AJN   #: 50 Filed 01/15/14
                                        39-14        Page 9 of 10
                                               Filed 06/26/20     Page
                                                               Page 10 ID
                                                                       of #:
                                                                          11691



without destroying them, he may do so: If Cilins believes that destructive testing is required, he

may make a further application to this Court.

                                          CONCLUSION

               For the ~regoing reasons, the Government’s motion in limme to preclude

evidence concerning the authenticity of the original, contracts is granted in part and denied in

part, and its motion to prevent forensic testing of the original contracts is denied. Frederic

C~linsLs motion to compel production and forensic testing of the original contracts is granted in

part and denied in parL The Clerk of Court is directed to close the motions pending at ECFs

Nos. 20, 28, and 29.

Dated: January 15, 2014
       New York, New York
                                                SO ORDERED:




                                                      WILLIAM H. PAULEY III
                                                                U.S.D.J.
 CaseCase
      1:13-cr-00315-WHP  Doc Document
          1:20-mc-00212-AJN  #: 50 Filed 01/15/14
                                       39-14  FiledPage 10 of Page
                                                   06/26/20   10 Page ID 11
                                                                   11 of #: 692




Counsel qf Record:
Elisha J. Kobre, Esq.
United States Attorney Office, SDNY
1 St. Andrew’s Plaza
New v~,,.b ~N g ~ t~f~(~?



Stephen Spi.egelhalter, Esq.
U.S. Department of Justice, Criminal Division, Fraud Section
1.400 New York Avenue, NW, Bond Building, 1 lth Floor
Washington, DC 20530
CounselJbr Government

 William J. Schwartz, Esq.
 Cooley LLP
.1 ;1.! 4 Avenue of the Americas
New York, NY 10036

Bruce H. Lehr, Esq.
Sherleen M. Mendez, Esq.
~enr, l~lscner ~1 t elaman
1401 Brickell Ave.
Miami, FL 33131

Michelle Patrice Smith, Esq.
Law Office of Miche[fe P. Smith, P.A.
87 .Menendez Ct.
Orlando; FL 32801
C’ounsel/br D@ndant




                                             10
